DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg (DE 202008002704) in view of Mindel, US (2011/0233975).
In regards to claim 1 Osterberg discloses:
A force damper (fig. 1 and abstract) arranged to progressively arrest a first force imparted by an object moving in a first direction (abstract), the force damper comprising: 
a housing (10) comprising a first end (at 20) and a second end (at 16), the first end having a first surface (see annotated drawings), a second surface (see annotated drawings) opposite the first surface and a first connection point (22) secured to the first surface, and the second end having a through bore (see annotated drawings) and a third surface (see annotated drawings) opposingly disposed relative to the second surface; 
a driving member (14) comprising a first end (at 12), a second end (at 18) and a shaft (14) therebetween, the first end comprises a stop (12) and the second end comprises a second connection point (connection ring between 14 and 18); and, 
a resilient member (26) that at least partially undergoes plastic deformation (paragraph [0020]; excerpt highlighted below) when the first force is arrested, the resilient member is disposed between the stop and the third surface (see annotated drawings) and imparts a second force on the stop toward the second surface (force imparted by three-dimensional body 26 onto/toward 12 - equal and opposite reaction).

    PNG
    media_image1.png
    311
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    587
    618
    media_image4.png
    Greyscale

In regards to claim 1 Osterberg does not disclose the resilient member comprising a compression spring.
However, Mindel teaches the resilient member comprising a compression spring (100; abstract). Note that when the compression spring of Mindel replaces the resilient member of Osterberg, it will perform in the same manner as in the Osterberg reference and as recited where it experiences plastic deformation during tension as well as compression as described in the abstract and paragraph [0140]; excerpts below. 

    PNG
    media_image5.png
    277
    511
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    160
    574
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    229
    577
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the compression spring taught by Mindel in place of the resilient member of Osterberg for the ease of installation, assembling/disassembling of such compression spring as well as the advantage of having the compression spring of Mindel capable of opposing not only tension but also compression forces as suggested by Mindel (paragraph [0140]; excerpt above).
In regards to claim 2 Osterberg discloses the housing encloses the resilient member (fig. 1).
 In regards to claim 3 Osterberg discloses the second end of the housing comprises a block (see annotated drawings), the block comprising the through bore and the third surface (see annotated drawings).

    PNG
    media_image8.png
    531
    569
    media_image8.png
    Greyscale

In regards to claim 8 Osterberg discloses a securing line connection point (18) connecting at least a cable (paragraph [0019]; excerpt below). 

    PNG
    media_image9.png
    62
    678
    media_image9.png
    Greyscale

In regards to claim 9 Osterberg discloses the at least one cable connects at least a harness (safety harness; as described in abstract; excerpt below).

    PNG
    media_image10.png
    201
    559
    media_image10.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg and Mindel as applied to claim 3 above, and further in view of McCoy, US (2016/0363186).
In regards to claim 4 Osterberg and Mindel do not teach the block formed from urethane.
However, McCoy teaches the block is formed from a urethane (paragraph [0011]; excerpt below).

    PNG
    media_image11.png
    233
    709
    media_image11.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the urethane blocks 110 taught by McCoy for the block of Osterberg in order to control the movement of the rod in the internal cavity within the housing and affect the movement and/or speed of the movement of the rod as the rod moves along the longitudinal axis of the housing body as suggested motivated by McCoy (paragraph [0011]; excerpt highlighted below). Note that introducing the block of McCoy consequently establishes the third surface being on the surface of the block facing the first end of the housing.

    PNG
    media_image12.png
    515
    590
    media_image12.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg and Mindel as applied to claim 1 above, and further in view of Trpkovski, US (2010/0000504).
In regards to claim 7 Osterberg and Mindel do not teach the compression spring is formed from a chrome silicon steel material.
Trpkovski teaches a compression spring formed from a chrome silicon steel material (as described in paragraph [0091] below).

    PNG
    media_image13.png
    182
    574
    media_image13.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize a chrome silicon steel compression spring as taught by Trpkovski for the resilient member of Osterberg as modified by Mindel for its known advantages of being highly resistant to wear and tear under repeated cycles/usage, being tolerate to wide range of temperatures and possessing high tensile strengths.

Response to Arguments
Applicant argues “While not conceding to the merits of rejection 1 and 2 above, Applicant has amended independent claims 1 and 10 to include the limitations of allowable claim 6 to thereby render each of rejections 1 and 2 moot”; examiner presents that upon further examining and consideration, new strategies where employed into the search which resulted in the above presented reference Mindel, US (2011/0233975), rendering previous claim 6 (currently amended into claim 1) rejectable as detailed above; where Mindel teaches the resilient member comprising a compression spring (100; abstract). Note that when the compression spring of Mindel replaces the resilient member of Osterberg, it will perform in the same manner as in the Osterberg reference and as recited; where it experiences plastic deformation during tension as well as compression as described in the abstract and paragraph [0140] of Mindel; excerpts above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.M/           Examiner, Art Unit 3634
                                                                                                                                                                                          /COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634